Citation Nr: 9932275	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a compensable rating for status post 
radical 
prostatectomy.

2. Whether the schedular reduction of the veteran's rating 
for bilateral hearing loss, 
from 20 percent to zero percent, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1949 to November 
1952, and from December 1952 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1996 and January 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's status post prostatectomy disability is 
productive of urinary incontinence and frequency; there is no 
evidence to show that he has to wear absorbent materials but 
his frequency essentially results in daytime voiding 
intervals between 2 and 3 hours or awakening to void 2 times 
per night.

3.  A 20 percent evaluation was granted for defective 
hearing, effective January 1993, based on a VA audiological 
examination that noted Level III hearing in the right ear, 
and Level VII hearing in the left ear.

4. An August 1996 VA audiological examination noted Level II 
in the right ear 
and Level IV in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the veteran's 
status post prostatectomy, from November 7, 1996, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Codes 7527-7528 (1999).
2.  The criteria for restoration of a 20 percent evaluation 
for bilateral defective hearing have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.344(c), 
4.1, 4.2, 4.10, 4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Status Post Radical Prostatectomy

The veteran contends that his service-connected disability is 
more severely disabling that reflected by his noncompensable 
rating.  He wrote in April 1997 that his disability causes 
him to frequently urinate and to suffer from incontinence.  
He also contends that he has a penile deformity stemming from 
the prostate surgery.  Therefore, he argues that his rating 
should be increased.

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated January 1997.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations and records described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999). 
Service connection for this disability was established by 
rating decision dated January 1997.  The veteran was assigned 
a noncompensable rating and that rating is now under appeal.  
(Service connection was also granted for impotence; a zero 
percent rating was assigned for that disability, but the 
veteran was also found to be entitled to special monthly 
compensation for loss of use of a creative organ.)  The Board 
observes that this claim is properly framed as an appeal from 
the original rating rather than a claim for increase but that 
in either case the veteran is presumed to be seeking the 
maximum benefit allowed by law or regulations.  Fenderson, 
supra.

The veteran underwent a VA examination in July 1997.  The 
examiner conducted a physical examination of the veteran's 
external genitalia and found the testes normal to bilateral 
palpation.  The examiner noted the veteran's penis to be 
small but otherwise not remarkable.  The veteran had fairly 
good sphincter tone and digital rectal examination showed no 
mass, ridge or tenderness.  The veteran was diagnosed with 
carcinoma of the prostate, healed prostatectomy with residual 
impotence and urinary incontinence.

Outpatient records from January 1991 to June 1996 describe 
the veteran's biopsy, diagnosis and surgical treatment of 
prostate cancer.  In January 1993, the veteran underwent a 
radical prostatectomy.  His follow up treatment was 
unremarkable except for a bladder neck contracture that was 
treated successful with an incision of the ureteral bladder 
junction.  Following this incision, the veteran was able to 
urinate freely and there was no incontinence, even upon 
standing up.  Further, follow up treatment notes of November 
1995 and June 1996 revealed that the veteran was doing 
"ok", and that he was voiding "ok".  In February 1997, the 
veteran presented complaining of pain on urination and pain 
in the scrotum.  He also voided a small amount each time.

Malignant neoplasms of the genitourinary system, including 
prostate cancer, are rated 100 percent, under 38 C.F.R. 
§ 4.115b, Code 7528; following the cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure, the 100 percent rating shall continue with a 
mandatory VA examination at the expiration of 6 months.  
Here, while there is VA medical evidence of record that shows 
that the veteran's prostate cancer was diagnosed and 
surgically treated in 1992-1993, the effective date for the 
grant of service connection for the veteran's postoperative 
residuals of the prostatectomy for carcinoma of the prostate 
could not be granted prior to the effective date of the 
amendment to the law and regulation pertaining to presumptive 
diseases, which added prostate cancer to the list found in 
38 C.F.R. § 3.309(e), effective November 7, 1996.  Given the 
amount of time that has elapsed since the veteran's prostate 
cancer diagnosis and treatment and the effective date of the 
amendment to the regulation noted above, and since there has 
been no local reoccurrence or metastasis, the RO has 
correctly rated the disability in question on the residuals 
of voiding dysfunction or renal dysfunction, whichever is 
predominant.  See note following 38 C.F.R. § 4.115b, Code 
7528.  The veteran's disability has been assigned a 
noncompensable evaluation under 38 C.F.R. § 4.115a, 
Diagnostic Codes 7527-7528. 

Under 38 C.F.R. § 4.115a, there are various criteria for 
rating voiding dysfunction, depending on whether the 
condition involves urinary leakage, urinary frequency, or 
obstructed voiding.  First turning to voiding dysfunction-
obstructed voiding, a zero percent rating is assigned when a 
condition involves obstructive symptomatology with or without 
stricture disease, requiring dilatation 1 or 2 times per 
year; and a 10 percent rating is assigned when there is 
marked obstructive symptomatology with post void urine 
residuals greater than 150 cc, markedly diminished peak urine 
flow on uroflowmetry of less than 10 cc/sec, recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilatation every 2 to 3 
months. The evidence on file shows none of the requirements 
for a compensable rating under this category.  Under 38 
C.F.R. § 4.115a, urinary tract infections are rated 10 
percent when they require long-term drug therapy, 1-2 
hospitalizations per year, and/or intermittent intensive 
management.  The evidence shows the veteran's postoperative 
prostate condition does not involve urinary tract infections, 
let alone to the degree required for a compensable rating 
under these criteria.  Such does not end the Board's inquiry, 
however, as the question remains whether the veteran's 
urinary frequency warrants a compensable rating.

For voiding dysfunction-urinary frequency, a 10 percent 
rating will be assigned when the condition results in a 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  It is the Board's judgment that 
the evidence is in relative equipoise on the question of 
whether the veteran's urinary frequency meets such criteria.  
With resolution of reasonable doubt in the veteran's favor 
(38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)), the Board finds that entitlement to a 10 percent 
rating therefore warranted, from November 7, 1996.  
Fenderson, supra.  For voiding dysfunction-leakage, a 20 
percent rating will be assigned when the disability requires 
the veteran to wear absorbent materials which must be changed 
less than two times per day.  It has neither been alleged nor 
shown by the evidence that the veteran meets the criteria for 
a 20 percent rating.  While there is some indication of 
urinary incontinence, there is no evidence that such requires 
the veteran to wear absorbent materials which must be changed 
less than two times per day. 


II. Bilateral Hearing Loss

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.

Service connection for defective hearing was granted by 
rating decision August 1993.  This evaluation assigned a 20 
percent rating for the veteran's hearing loss, effective 
January 1993, based on findings on VA audiometric evaluation.  
On the authorized audiological evaluation in July 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
70
65
65
LEFT
N/A
50
75
70
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 64 in the left ear.

In June 1996, the veteran submitted a claim for an increased 
evaluation for his defective hearing, asserting that his 
hearing had become worse since the last examination. In 
August 1996 the veteran underwent another VA audiological 
examination, this examination report noted pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
65
65
65
LEFT
N/A
65
70
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 80 in the left ear.

Based on these findings, in September 1996, the RO notified 
the veteran that it proposed to reduce the evaluation for the 
veteran's defective hearing from 20 percent to 
noncompensable.  In addition, the RO notified the veteran of 
his rights to a predetermination hearing and to submit 
additional evidence.  The veteran responded in October 1996, 
objecting to the proposed reduction, but he did not submit 
additional evidence or request a hearing. In a rating 
decision dated in December 1996, the RO reduced the 
evaluation for defective hearing from 20 percent to 
noncompensable.  The Board finds that the RO satisfied the 
procedural requirements governing the reduction in ratings 
prior to effectuating its rating decision of December 1996 
implementing the proposed reductions.  38 C.F.R. § 3.105(e) 
(1999).

When the RO reduced the disability rating for defective 
hearing in December 1996, from 20 percent to noncompensable, 
the 20 percent evaluation had been in effect for less than 
five years, since January 1993.  Therefore the evaluation 
could be reduced on the basis of an examination showing 
improvement.  See 38 C.F.R. § 3.344(c) (1999).  Furthermore 
38 C.F.R. § 3.344(a) and (b), which govern reductions of 
ratings in effect for five years or more do not apply.  The 
Board notes that the RO's reduction of the veteran's 
disability evaluation satisfies the procedural requirements 
of 38 C.F.R. § 3.105(e).  However, in all rating reduction 
cases, regardless of whether the rating has been in effect 
for five years or more, a reduction must be based on the 
entire history and on an actual change in condition, not just 
a change in the standards of the examination.  See generally 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. 
App. 413, 420-21 (1993) (quoting Schafrath v. Derwinski, 1 
Vet. App. 589, 594-95 (1991)).

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria. 38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Disability evaluations of defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110.
In this case, the audiometry findings from the July 1993 VA 
examination are consistent with Level III hearing in the 
right ear and Level VII hearing in the left ear.  Such 
findings warrant a 20 percent evaluation under 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code (DC) 6101.  The audiometry 
findings from the subsequent VA examinations, however, do 
show improvement.  Speech reception in particular was shown 
to be significantly improved, with 88 and 64 percent shown 
for the right and left ears, respectively, on the former 
examination (July 1993) that supported the 20 percent rating, 
compared to 94 and 80 percent correct for the right and left 
ears, respectively, shown by the latter (August 1996) 
examination.  The August 1996 VA examination audiometry 
findings are consistent with Level II hearing in the right 
ear and Level IV hearing in the left ear. These later 
findings do not warrant a compensable evaluation under DC 
6100.

Under 38 C.F.R. § 3.344(c) a reduction in rating is warranted 
when the disability shows improvement. As the later VA 
examination does show such improvement in the veteran's 
defective hearing, the Board finds that the December 1996 
rating reduction from 20 percent to noncompensable was 
warranted.

In reviewing both issues, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the negative evidence with the positive 
evidence to otherwise permit favorable determinations with 
regard to either issue.

In closing, the Board stresses that it is bound by the 
diagnostic criteria set forth in applicable regulations. 
Should the severity of the veteran's hearing loss increase in 
the future, he may advance a new claim for an increased 
evaluation.







ORDER

Entitlement to a 10 percent rating, from November 7, 1996, 
for status post radical prostatectomy, is granted.

The schedular reduction of the veteran's rating for bilateral 
hearing loss, from 20 percent to zero percent, was proper. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

